Filed 10/21/2020 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2020 ND 222

Annette Thiele a/k/a Annette Thiel,                    Plaintiff and Appellant
      v.
Kyle Bousquet and Mitchell's Oil
Field Services, Inc.                                Defendants and Appellees

                                No. 20200146

Appeal from the District Court of Williams County, Northwest Judicial
District, the Honorable Paul W. Jacobson, Judge.

AFFIRMED.

Per Curiam.

Annette Thiele, self-represented, Sidney, MT, plaintiff and appellant.

Shea A. Thomas (argued) and Nicholas C. Grant (appeared), Dickinson, ND,
for defendants and appellees.
                             Thiele v. Bousquet
                               No. 20200146

Per Curiam.

[¶1] Annette Thiele appealed from a summary judgment. Thiele brought this
negligence action for personal injuries she claims to have suffered as a result
of a motor vehicle accident involving her and Kyle Bousquet, who was allegedly
acting within his scope of employment with Mitchell’s Oil Field Services at the
time of the accident. Bousquet and Mitchell’s Oil Field Services moved for
summary judgment arguing there is no evidence to establish Bousquet caused
Thiele’s injuries. Thiele moved for a briefing extension and a trial continuance.
The court denied her motion. Thiele did not respond to the motion for summary
judgment, and the district court granted it.

[¶2] On appeal, Thiele argues the district court erred when it granted
summary judgment. She asserts the court should have allowed her a briefing
extension and a trial continuance. She also argues the summary judgment
ruling should be reversed based on evidence that is not in the record. We affirm
under N.D.R.App.P. 35.1(a)(1) and (4). See Ihli v. Lazzaretto, 2015 ND 151,
¶ 21, 864 N.W.2d 483 (“Documents not in the certified record will not be
considered by this Court on appeal.”). See also Alerus Fin., N.A. v. Lamb, 2003
ND 158, ¶ 6, 670 N.W.2d 351 (applying abuse of discretion standard to motion
for continuance of trial); Myers v. Myers, 1999 ND 194, ¶ 5, 601 N.W.2d 264
(applying abuse of discretion standard to motion for filing extension). We
award double costs pursuant to N.D.R.App.P. 38.

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Jerod E. Tufte
     Lisa Fair McEvers
     Daniel J. Crothers




                                       1